DETAILED ACTION
This office action on the merits is in response to the communication filed on 5/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 2, 7, 10 & 16 are cancelled.  Claims 1, 8, 9, 15, 17 and 21 are amended herein.  Claims 1, 3-6, 8, 9, 11-15, and 17-23 are pending and are considered in this Office Action.


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments/Comments
103 Rejections
Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17 each recites “transmitting, via the plugin, a request for payment information to a server associated with the merchant checkout page with identifiers of the payment credential fields detected by the plugin from the merchant checkout page”, and Applicant indicates, on pg.8 of Remarks/Arguments, that the limitation is supported by pg.11 lines 10-20, page 12, lines 29 through page 13, line 9.  However, Examiner cannot find the support thereof.  Instead, Examiner believes the support on pg.13 describes “Based on the detected payment details, the user computing device 300 may transmit a request, via the network interface 310, for payment information to a payment network. For example, the user computing device 300 may transmit the request to a wallet service provider, a token service provider, and the like.”  For the purpose of examination, the limitation is rather interpreted as “transmitting, via the plugin, a request for payment information to a server associated with the wallet service provider with identifiers of the payment credential fields detected by the plugin from the merchant checkout page.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 17 are rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Ganon et al. (US20200304486A1; hereinafter: “Ganon”).
With respect to claim 1 & 17
Harrell teaches the limitations of:
Downloading and installing a plugin of a digital wallet within a web browser of a user device (see at least [0030]);
Wherein, in response to activating the plugin, the method further comprises:
Performing a payment with the digital wallet via a merchant checkout page ([0032], In the embodiment shown in FIG. 2, the interactive component 210 includes a plugin that allows the user to use services offered by the third party payment provider on other web sites, even if the web sites do not natively support the services of the third party payment provider. The web page 200 may display an example message 220 that explains the functionality of the plugin 210. The message 220 states, “The PayPal plugin allows you to pay with your PayPal account on any online merchant site, even if the merchant site does not natively support PayPal.” )
automatically populating, via the plugin, a non-tokenized payment account number field of the merchant checkout page with the tokenized account number comprising the valid payment account format ([0005], FIG. 9 is a flowchart illustrating a method of automatically populating fields on a page via a plugin component according to an embodiment of the present disclosure; [0053], The method 600 includes a step 670 automatically populating at least one of the fields of the online merchant checkout page with the tokenized portion of the user account information. In some embodiments, the automatically populating comprises automatically populating the payment information field (in the online merchant checkout page) with the one-time electronic payment token; see [0034-0035], which describe the non-tokenized payment account number field); and
passing the tokenized account number and additional tokenized credential to a merchant server via automatically populated non-tokenized payment account number field of the merchant checkout page (see at least [0021], Merchant server 140 also may include a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services online or at a physical POS or store front. Checkout application 155 may be configured to accept payment information from or on behalf of user 105 through payment provider server 170 over network 160. For example, checkout application 155 may receive and process a payment confirmation from payment provider server 170, as well as transmit transaction information to the payment provider and receive information from the payment provider (e.g., a transaction ID).).

Harrell does not explicitly disclose, but Ganon teaches:
detecting a merchant checkout page is open within the web browser ([0028], Web browser application 108 may be one or more software applications configured to perform operations consistent with providing web pages, such as web pages associated with merchants. The web pages may include payment fields. Web browser application 108 is further described below in connection with FIG. 3A.);

In response to detecting the access of the merchant checkout page, activating the plugin installed within the web browser ([0004], A browser extension application is a software application made to be downloaded by a user and installed on the user's computing device to offer additional features to the browser. When the user accesses the Internet through a web browser application, the browser extension application provides the user with additionally functionality within the web browser application.), and detecting, via the plugin, payment credential fields present within the merchant checkout page open within the web browser ([0008], The operations may comprise receiving from the first computing device, through the browser extension application, an indication of a financial service account associated with the first computing device. The operations may further comprise detecting, through the browser extension application, a payment field in a web page provided by the first computing device through the web browser application; [0026], Browser extension application 106 may be one or more software applications configured to perform operations consistent with detecting fields in web pages, such as payment fields in web pages associated with merchants.)
Transmitting, via the plugin, a request for payment information to a server associated with the wallet service provider with identifiers of the payment credential fields detected by the plugin from the merchant checkout page ([0072], Browser extension process 400 continues at step 404 with detecting, through the browser extension application, a payment field in a web page provided by the first computing device through a web browser application. In some embodiments, the browser extension application may be configured to, for example, review the script (e.g., HTML, XML) of the web page for input fields associated with payment. For instance, the browser extension application may review input field identifiers for input fields in the script to search for identifiers pertaining to payment. Upon detecting the payment field, the browser extension application may provide to the browser extension server an indication of the payment field. The browser extension application and/or browser extension server may detect the payment field in other manners as well.)
retrieving, via the plugin from a host server of the digital wallet, tokenized payment information stored in the digital wallet and comprising a tokenized credentials corresponding to the payment credential fields detected by the plugin from the merchant checkout page,  the tokenized payment information comprising a tokenized account number comprising a valid payment account format that is recognizable to a merchant that does not accept tokenized payment account information ([0074], Browser extension process 400 continues at step 406 where, in response to detecting the payment field, the browser extension server generates a secure token mapped to the financial service account and transmits, through an authentication application executed at a second computing device, an authentication request. The secure token may be generated by the browser extension application and/or browser extension server. In some embodiments, the browser extension application and/or browser extension server may interact with one or more other entities in generating the secure token. For example, the browser extension application may store the provided indication of the financial service account and generate the secure token, which may be mapped to the indication of the financial service account stored at the browser extension application. Alternatively, in some embodiments, the browser extension server may populate the at least one field by identifying the indication of the financial service account maintained at the browser extension server and generating the secure token, which may be mapped to the indicated data stored at the browser extension server; see also [0075-0076].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell with the teaching of Ganon as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of performing a payment with the digital wallet via a merchant checkout page.  One of ordinary skill in the art at the time the invention was made would have recognized performing a payment with the digital wallet via a merchant checkout page as disclosed by Harrell to the method of utilizing a plugin/extension on a browser for creating tokenized payment as taught by Ganon for the predicated result of improved systems and methods of protecting sensitive tokenized information.



Claims 3, 5, 6, 8, and 19-20 are rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Ganon et al. (US20200304486A1; hereinafter: “Ganon”), and further in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”).
With respect to claim 3
The combination of Harrell and Ganon teaches the limitations of claim 1.  The combination does not explicitly disclose, but Bondesen teaches: the tokenized credential comprises at least two tokenized credentials, and the at least two additional credentials that include tokens having formats of at least two valid credentials, respectively ([0059], using one or more tokens as a substitute for user account numbers or other user account information; [0036], utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Ganon with the teaching of Bondesen as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of performing a payment with the digital wallet via a merchant checkout page.  One of ordinary skill in the art at the time the invention was made would have recognized performing a payment with the digital wallet via a merchant checkout page as disclosed by Harrell to the method of tokenizing payment information stored on a digital wallet as taught by Bondesen for the predicated result of improved systems and methods of protecting sensitive tokenized information.

With respect to claim 5 & 19
The combination of Harrell and Ganon teaches the limitations of claim 1 & 17 respectively.  The combination does not explicitly disclose, but Bondesen teaches: the tokenized credential comprises a tokenized card security code, and the tokenized card security code has a format of a valid card security code ([0015], one or more additional payment account credentials such as an expiration date, a card security code, and the like, may be tokenized; [0036], tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Ganon with the teaching of Bondesen as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of performing a payment with the digital wallet via a merchant checkout page.  One of ordinary skill in the art at the time the invention was made would have recognized performing a payment with the digital wallet via a merchant checkout page as disclosed by Harrell to the method of tokenizing payment information stored on a digital wallet as taught by Bondesen for the predicated result of improved systems and methods of protecting sensitive tokenized information.

With respect to claim 6 & 20
The combination of Harrell and Ganon teaches the limitations of claim 1 & 17 respectively.  The combination does not explicitly disclose, but Bondesen teaches: the tokenized credential comprises a token having a format that is recognizable to the merchant as a valid credential even though the merchant is not enrolled in a service of the wallet service provider ([0040], When the device digital wallet is used in a transaction the token stored on the device is used to enter into the transaction with the merchant; [0059], process transactions between a user 2 and merchant 10 using one or more tokens as a substitute for user account numbers or other user account information, such that the merchant 10, or other institutions in the payment processing system do not have access to the actual user accounts or account information; [0046], the merchant 10 may or may not know that the token being presented for the transaction is a substitute for a user account number or other user account information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Ganon with the teaching of Bondesen as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of performing a payment with the digital wallet via a merchant checkout page.  One of ordinary skill in the art at the time the invention was made would have recognized performing a payment with the digital wallet via a merchant checkout page as disclosed by Harrell to the method of tokenizing payment information stored on a digital wallet as taught by Bondesen for the predicated result of improved systems and methods of protecting sensitive tokenized information.

With respect to claim 8
The combination of Harrell and Ganon teaches the limitations of claim 1.  The combination does not explicitly disclose, but Bondesen teaches: the transmitting comprises passing the tokenized payment information to the merchant server using payment account entry fields of the merchant checkout page ([0151], the payment credential is authorized for use with a plurality of third party merchant websites. For example, the user may log into a platform associated with the entity responsible for maintaining the payment credential and follow through a button enrollment process where the user may specify that they want the system to push their payment credentials to a plurality of wallets, third party websites, and/or make them available for bill pay such that the process is embodied by a self-guided one click process where the entity may make recommendations to the user about which companies they should enroll with.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Ganon with the teaching of Bondesen as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of performing a payment with the digital wallet via a merchant checkout page.  One of ordinary skill in the art at the time the invention was made would have recognized performing a payment with the digital wallet via a merchant checkout page as disclosed by Harrell to the method of tokenizing payment information stored on a digital wallet as taught by Bondesen for the predicated result of improved systems and methods of protecting sensitive tokenized information.

Claims 9, 11, 12, 14, and 15 are rejected under 35 U.S.C 103 as being obvious over Ganon et al. (US20200304486A1; hereinafter: “Ganon”) in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”).
With respect to claim 9
Ganon teaches the limitation of:
In response to detecting the access of the merchant checkout page, activating the plugin installed within the web browser ([0004], A browser extension application is a software application made to be downloaded by a user and installed on the user's computing device to offer additional features to the browser. When the user accesses the Internet through a web browser application, the browser extension application provides the user with additionally functionality within the web browser application.), and detecting, via the plugin, payment credential fields present within the merchant checkout page open within the web browser ([0008], The operations may comprise receiving from the first computing device, through the browser extension application, an indication of a financial service account associated with the first computing device. The operations may further comprise detecting, through the browser extension application, a payment field in a web page provided by the first computing device through the web browser application; [0026], Browser extension application 106 may be one or more software applications configured to perform operations consistent with detecting fields in web pages, such as payment fields in web pages associated with merchants.)
receiving, via a token providing service of a digital wallet, a request for payment information with identifiers of the payment credential fields detected by the plugin from the merchant checkout page from the plugin installed within the web browser ([0072], Browser extension process 400 continues at step 404 with detecting, through the browser extension application, a payment field in a web page provided by the first computing device through a web browser application. In some embodiments, the browser extension application may be configured to, for example, review the script (e.g., HTML, XML) of the web page for input fields associated with payment. For instance, the browser extension application may review input field identifiers for input fields in the script to search for identifiers pertaining to payment. Upon detecting the payment field, the browser extension application may provide to the browser extension server an indication of the payment field. The browser extension application and/or browser extension server may detect the payment field in other manners as well.)
generating tokenized payment information for the identified payment credential fields based on a payment account of the user stored in the digital wallet, the tokenized payment information comprising a tokenized account number comprising a valid payment account format that is recognizable to a merchant that does not accept tokenized payment account information; transmitting the tokenized payment information to the plugin installed within the web browser of the user computing device in response to the request comprising the identified payment credential fields
 ([0074], Browser extension process 400 continues at step 406 where, in response to detecting the payment field, the browser extension server generates a secure token mapped to the financial service account and transmits, through an authentication application executed at a second computing device, an authentication request. The secure token may be generated by the browser extension application and/or browser extension server. In some embodiments, the browser extension application and/or browser extension server may interact with one or more other entities in generating the secure token. For example, the browser extension application may store the provided indication of the financial service account and generate the secure token, which may be mapped to the indication of the financial service account stored at the browser extension application. Alternatively, in some embodiments, the browser extension server may populate the at least one field by identifying the indication of the financial service account maintained at the browser extension server and generating the secure token, which may be mapped to the indicated data stored at the browser extension server; see also [0075-0076].)

Ganon does not explicitly disclose, but Bondesen teaches: 
receiving tokenized payment information (data) from a merchant server ([0049], the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments the tokenization service 50 may receive the transaction request and transaction information from the merchant 10….);
detokenizing the received tokenized payment information based on previously stored mapping information of the tokenized payment information transmitted to the plugin installed within the web browser, and verifying whether the detokenized payment information corresponds to a payment account of the user ([0052], In situations where the token does not have associated routing information, the acquiring financial institution 20 may utilize a tokenization routing database 32 that stores tokens or groups of tokens and indicates to which issuing financial institutions 40 the tokens should be routed. One or more of the acquiring financial institutions 20, the card association networks 30, and/or the issuing financial institutions 40 may control the tokenization routing database in order to assign and manage routing instructions for tokenization across the payment processing industry. The tokenization routing database 32 may be populated with the tokens and the corresponding issuing financial institutions 40 to which transactions associated with the tokens should be routed. However, in some embodiments no customer account information would be stored in this tokenization routing database 32, only the instructions for routing particular tokens may be stored. [0032], a digital wallet that is associated with the user's accounts via a payment credential linked to the account and stored in the digital wallet and/or associated with the digital wallet); and
transmitting a payment authorization response to the merchant server in response to a successful verification ([0124], in response to authenticating the user's identity 520, providing access to an application programming interface configured to push supplemental account information to digital wallets associated with the payment credential).
……..via a plugin installed within a web browser…..([0069], Yet another advantage is that the online merchant checkout is simplified by the automatic population of the fields at the checkout page. Rather than having to set up an account (including payment information) with each new online merchant, the consumer only needs to remember his authentication information with the third party payment provider. The plugin (or extension) extracts the relevant information and tokenizes them as needed (e.g., tokenizing the funding instrument), so that the fields of the online merchant checkout page can be automatically filled without the user having to perform manual entry.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ganon with the teaching of Bondesen as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ganon offers the embodiment of utilizing a plugin/extension on a browser for creating tokenized payment.  One of ordinary skill in the art at the time the invention was made would have recognized utilizing a plugin/extension on a browser for creating tokenized payment as disclosed by Ganon to the method of tokenizing payment information stored on a digital wallet as taught by Bondesen for the predicated result of improved systems and methods of protecting sensitive tokenized information.

With respect to claim 11
The combination of Ganon and Bondesen teaches the limitations of claim 9.  Bondesen further teaches: the tokenized credential comprises a token having a format of a valid credential  ([0036], utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account).

With respect to claim 12
The combination of Ganon and Bondesen teaches the limitations of claim 9.  Bondesen further teaches: the tokenized credential comprises at least two additional tokenized credentials that include tokens having formats of at least two valid credentials, respectively ([0059], using one or more tokens as a substitute for user account numbers or other user account information; [0036], utilizing a “token” (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers. As such, tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account).

With respect to claim 14
The combination of Ganon and Bondesen teaches the limitations of claim 9.  Bondesen further teaches: the tokenized credential comprises a tokenized card security code, and the tokenized card security code has a format of a valid card security code ([0015], one or more additional payment account credentials such as an expiration date, a card security code, and the like, may be tokenized; [0036], tokens or portions of tokens may be used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account.)

With respect to claim 15
The combination of Ganon and Bondesen teaches the limitations of claim 9.  Bondesen further teaches: tokenized credential comprises a token having a format that is recognizable to the merchant as a valid credential even though the merchant is not enrolled in a service of the digital wallet ([0040], When the device digital wallet is used in a transaction the token stored on the device is used to enter into the transaction with the merchant; [0059], process transactions between a user 2 and merchant 10 using one or more tokens as a substitute for user account numbers or other user account information, such that the merchant 10, or other institutions in the payment processing system do not have access to the actual user accounts or account information; [0046], the merchant 10 may or may not know that the token being presented for the transaction is a substitute for a user account number or other user account information.)

Claim 21 is rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Ganon et al. (US20200304486A1; hereinafter: “Ganon”), and further in view of Malik et al. (US20170357976A1; hereinafter “Malik”).
With respect to claim 21
The combination of Harrell and Ganon teaches the limitations of claim 1.  The combination does not explicitly disclose, but Malik teaches: the merchant checkout page is not registered to receive payment from the digital wallet ([0031], System 100 includes a communication device 110, a merchant device 120, and a service provider server 130, in communication over a network 150. A user (not shown) may utilize communication device 110 to engage in a transaction with a merchant (not shown) through merchant device 120. The user may select items for purchase and enter a checkout process with the merchant. The checkout process may allow for transaction processing using service provider server 130, including transaction processing as a guest user not registered with service provider server 130…… Service provider server 130 may also provide a digital wallet to the user, where the user may utilize the digital wallet during payment processing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/Ganon with the teaching of Malik as they relate to a system/method of processing payment transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Harrell offers the embodiment of automatically populating transaction data, via a plugin, on the checkout page of a merchant site.  One of ordinary skill in the art at the time the invention was made would have recognized the populating of transaction data on a merchant site as disclosed by Harrell to the method of not requiring the merchant checkout page registered with the digit wallet as taught by Malik for the predicated result of improved systems and methods of providing the flexibility payment options.


Claims 4 & 18 are rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Ganon et al. (US20200304486A1; hereinafter: “Ganon”), and further in view of Patterson (US20160232527A1; hereinafter: “Patterson”).
With respect to claim 4 & 18
The combination of Harrell and Ganon teaches the limitations of claim 1 & 17 respectively.  The combination does not explicitly disclose, but Patterson teaches: the tokenized credential comprises a tokenized expiration date comprises a token having a date value that is later in time than a current date at which a transaction is taking place ([0024], A “token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiration date may be a numeric value (e.g. a 4-digit numeric value). In some embodiments, the token expiry date can be expressed as an time duration as measured from the time of issuance; It is implicitly taught that by using the time duration as a measure from the time of issuance, then the token can have a data value that is later in time than a current date at which a transaction is taking place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patterson with the teaching of Ganon/Harrell as they relate to a system of processing payment credentials through use of a tokenization system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to further define the proper format of a token.


Claim 13 is rejected under 35 U.S.C 103 as being obvious over Ganon et al. (US20200304486A1; hereinafter: “Ganon”) in view of Bondesen et al. (US20150254698A1; hereinafter, “Bondesen”), and further in view of Patterson (US20160232527A1; hereinafter: “Patterson”).
With respect to claim 13
The combination of Bondesen and Ganon teaches the limitations of claim 9.  The combination does not explicitly disclose, but Patterson teaches: the tokenized credential comprises a tokenized expiration date comprises a token having a data value that is later in time than a current date at which a transaction is taking place  ([0024], A “token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiration date may be a numeric value (e.g. a 4-digit numeric value). In some embodiments, the token expiry date can be expressed as an time duration as measured from the time of issuance; It is implicitly taught that by using the time duration as a measure from the time of issuance, then the token can have a data value that is later in time than a current date at which a transaction is taking place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patterson with the teaching of Bondesen/Ganon as they relate to a system of processing payment credentials through use of a tokenization system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to further define the proper format of a token.

Claim 22 is rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Ganon et al. (US20200304486A1; hereinafter: “Ganon”), and further in view of Donga (US20170323291A1; hereinafter, “Donga”).
With respect to claim 22
The combination of Harrell and Ganon teaches the limitations of claim 1.  The combination does not explicitly disclose, but Donga teaches: in response to detecting the web browser accessing the merchant checkout page, the plugin automatically transmits the identifiers of the payment credential fields to the server ([0038], the extension, plug-in, and/or add-on may automatically determine the identity of the merchant, the transaction amount, the transaction terms (e.g., the amount of transactions and/or the payment period), the user, the user payment account, and other such information from, for example, the webpage displayed when the interface button 502 is clicked (e.g., through text recognition, through data or metadata embedded within the website, through underlying code, or through other such methods). As such, the information may be automatically determined and included with the request for the on-demand payment application in such embodiments. In other embodiments, such information may be entered by the user or may be communicated from another party such as the merchant or a party associated with the merchant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/ Ganon with the teaching of Donga as they relate to a system of processing payment credentials through use of a tokenization system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to utilize the plugin to automatically communicate with the merchant server.

Claim 23 is rejected under 35 U.S.C 103 as being obvious over Harrell (US20170278174A1; hereinafter, “Harrell”) in view of Ganon et al. (US20200304486A1; hereinafter: “Ganon”), and further in view of Weber (US20130332344A1; hereinafter, “Weber”).
With respect to claim 23
The combination of Harrell and Ganon teaches the limitations of claim 1.  The combination does not explicitly disclose, but Weber teaches: the automatically populating, via the plugin, comprises automatically populating a payment account input field having a format of non-tokenized payment account information with the tokenized account number comprising the valid payment account format ([0002], The transaction data received through these different payment processes can be different. For example, the merchant may receive tokenized transaction data in an Internet transaction while the same merchant may receive non-tokenized transaction data when a transaction is conducted at the merchant's store.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrell/ Ganon with the teaching of Weber as they relate to a system of processing payment credentials through use of a tokenization system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to increase the flexibility of accepting non-tokenized payment for the merchant.


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                                                        6/17/2022